Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. SCHEDULES THIRD QUARTER 2 FOR MONDAY, NOVEMBER 22, 2010 Conference Call Scheduled at 10am ET AZOUR, Israel – November 3, 2010– Ituran Location and Control Ltd. (NASDAQ: ITRN , TASE: ITRN), announced that it will be releasing its third quarter 2010 results on Monday, November 22, 2010. The Company will also be hosting a conference that day at 10am Eastern Time. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, call one of the following teleconferencing numbers.Please begin placing your calls a fewminutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0610 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 10:00am Eastern Time, 7:00am Pacific Time, 5:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran’s website. About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 587,000 subscribers distributed globally. Established in 1995, Ituran has approximately 1,400 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. For more information, please visit Ituran’s website, at: www.ituran.com Company Contact International Investor Relations Udi Mizrachi (udi_m@ituran.com) VP Finance, Ituran (Israel) + Ehud Helft / Kenny Green (ituran@ccgisrael.com) CCG Investor Relations (US) +1
